 

b.)

"-`IO‘\U`\-l>-

10
11
12
13
14
15
16
17
18
19
20
21
22

24
25
26

Case 2:18-cv-01471-JLR Document 12 Filed 01/17/19 Page 1 of 3

UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF WASH]NGTON
AT SEATTLE

ZACHARY N£EYER,
Plaintiff, NO. 2:18-0v-01471-JLR

V. - ST[PULATION AND ORDER OF
DISMISSAL WITH PREJUDICE

LINCOLN TOW]NG ENTERPRISES, INC., a
Delaware corporation, and THE CITY OF Noting Date: January 17, 2019
`SEATTLE, '

Defendants.

 

 

 

I. ST]PULATION
The lparties to this lawsuit, by and through their undersigned counsel of record, do hereby
Stipulate and agree that all claims asserted by and between them shall be dismissed With-

prejudice and Without costs or attorneys’ fees to either party and without notice of presentation

of the Order.
WASHINGTON CIVIL & DISAB-ILITY ADVOCATE

/s/Michael Terasaki /s/Conrad A. Reynoldson

Michael Terasaki Conrad A. Reynoldson

WSB-# 51923 WSB# 48187

3513 NE 45th Street, Suite G 3513 NE 45th Street, Suite G
Seattle, WA 98105 Seattle, WA 98105
(206) 402-5846 '(206) 855-3134

terasal<i@wacda.com conrad@Wacda.com_

At£‘orney_for Plaz'nt;']jFZachary Meyer Att‘orneyfor PlclintiffZachary Meyer
s'riPuLATloN AND oRDEn oF mw DFF.CE QF
DISMISSAL WH'HPREJuDlCE DANlEL_ P. MALLOVE. PLLC

l 2003 WSEUS‘][`_§R£LF\[[]£VENUE

sEA'rTLx-:‘ wAsHth;ToN 98121
PHONE: (206) 239-9933.
FAX; (206) 587-0277

 

 

adea

--.]Q\

10
11
12
13
14
15
16
17
18
19
20

21

22
23
24
25
26

 

Case 2:18-cV-01471-JLR Document 12 Filed 01/17/1-9 Page 2'0f3

LAW OFFICE OF I)ANIEL P. SEATTLE CITY ATTORNEY’S OFFICE
MALLOVE, PLLC
/S/Daniel P. Mal|ove /S/Lorraine Lewis Phillips
Daniel P. Mallove Lorraine Lewis Phillips
WSB# 13158 WS-B# 33126
2003 Western Avenue, Suite 400 701 Fifth Avenue, Suite 2050
Seattle, WA 98121 Seattle, WA 98104
(206) 239-9933 (206) 634-3200
Attorneyfor Defendanf Li'ncoln Towz`ng Att‘omeyfor Defendant Cz`ty of Seattle

Em‘erprises, Inc.
II. ORDER
Pursuant to the stipulation of the parties and good cause appearing, IT IS HEREBY
ORDERED that all claims asserted by and between the parties to this lawsuit shall be dismissed
With prejudice and Without costs or attorneys’ fees te either party

DATED this lsi§l\ day of January, 2019.

§ La§ii

JAMES L %OBART
UNITED S §ATES DlSTRICT JUDGE

Presented by:
WASHINGTON CIVIL & DISABILITY ADVOCATE

/sfl\/l`iehael Terasai<i /s/Conrad A. Reynoldson

Michael Terasal<i Conrad A. Reynoldson

`WSB# 51923 WSB'# 48187

3513 NE 45th Street, Suite G 3513 NE 45th Street, Suite G

Seatt_le, WA 98105 Seattle, WA 98105

(2.06) 402-5846 (206) 855-3134 _

terasal<i@Wacda.com 7 conrad@Wacda.com

Attorneyfor' P£ainrij’Zac.»'/tary Meyer Aftomeyfor Plaz'ntz'.jj"Zachary Meyer
sTlPULATloN AND 0RDER or LAW owes eF
DISMISSAL Wm-lPRE,luDICE DANlF-‘L F'- MALL°VE PLLC

2 EOOEWSE§;§RANOSVENUE

SEAT'TLE. wASHINGTON 9812'1
FHONE: (206> 239-9933
FAX: (206) 587-0277

 

 

 

-LL)J[\)

\-DOQ*~e-JCDLA

10
11
12
13
14
15
16
17
13
19
20
21
22
23
24
25
26

 

case 2:18-cv-01471-JLR oocumem 12 Fiiea 01/17./19 Page 3 013

LAW OFFICE OF DANIEL P.

MALLOYE, PLLC

/S/Daniel P. Mallove

Daniel P. Mallove

WSB# 13158

2003 Western Avenue, Suite 400
Seattle, WA'98121

(206) 239-9933

Ati'omeyfor Defencfant Lz'ncolrz Towz'ng
Emerprises, Inc.

STI_PULAT{ON AND ORDER OF
DISMISSAL WlTH PREJUD]CE

SEATTLE CITY ATTORNEY-’S OFFICE

/S/Lorraine Lewis Phillips
Lorraine Lewis Phillips

WSB# 33126

701 Fifth Avenue, Suite 2050

Seattle, WA 98104

(206) 684-8200

Att'omeyfor Defendant City ofSeaftle

l_AW OFFlCE OF
nANlEL P. MALLovE, PLL.c
2003 WESTERN AVENUE

3 EUITE 400

sEATTLE,_wASHlNGTr_)N 98121
PHONE? (206)23913933
FAX: (20615370277'

 

 

